Citation Nr: 0211119	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
due to an undiagnosed illness and on a direct basis.

2.  Entitlement to service connection for swollen legs as due 
to an undiagnosed illness and on a direct basis..  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, E.S., and M. R.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969, and from November 1990 to May 1991.  He had 
active service in Southwest Asia from January 23, 1991 to 
April 30, 1991.  The veteran also served in the National 
Guard.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Board notes that in a May 2001 rating decision, an 
increased rating of 40 percent was granted for herniated 
nucleus pulposus, L4-L5 and L5-S1 with lumbar radiculopathy.  
The veteran did not appeal this decision.  

It appears from the record that the veteran is seeking 
service connection for post-traumatic stress disorder (PTSD).  
The RO should verify if the veteran is pursuing this claim.  


FINDINGS OF FACT

1.  Post-service skin disorders have been attributed to known 
clinical diagnoses of melanosis and poichiloderma of Civatte, 
neck.  

2.  There is no competent evidence linking melanosis and 
poichiloderma of Civatte, neck, to service.

3.  Post-service complaints of swollen legs have been 
attributed to known clinical diagnosis of varicose veins.  

4.  There is no competent evidence linking varicose veins to 
include varicosities, venous insufficiency, and vein 
sclerosis, to service.

5.  The veteran has major depressive disorder which is 
related to his service in the Persian Gulf.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a skin 
disorder, diagnosed as melanosis and poichiloderma of 
Civatte, neck, as manifestations of an undiagnosed illness 
are not met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991); 38 C.F.R. § 3.317 (2001).

2.  Melanosis and poichiloderma of Civatte, neck, were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

3.  The criteria to establish service connection for varicose 
veins as a manifestation of an undiagnosed illness are not 
met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991); 38 C.F.R. § 3.317 (2001).

4.  Varicose veins to include varicosities, venous 
insufficiency, and vein sclerosis, were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

5.  Major depressive disorder was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the veteran was notified in the 
September 1997 rating decision; February 1998 statement of 
the case; October 1998 supplemental statement of the case; 
September 1999 Board remand decision; and July 2000 
supplemental statement of the case, of the reasons and bases 
for the denial of his claims.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
Board remand decision, and supplemental statements of the 
case, informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  This notice specified VA's duty 
to notify the veteran about his claim, VA's duty to assist 
the veteran obtain evidence for his claim, what the evidence 
needs to show to establish entitlement, what information or 
evidence is needed from the veteran, what has been done to 
help with his claim, and what action to take if the veteran 
has questions or needs assistance.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran has been afforded VA examinations and his 
private and VA medical records have been obtained.  In 
September 1999, the case was specifically remanded by the 
Board for further development, which was accomplished with 
regard to the issues addressed below.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claims.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claims.  In short, the Board finds that the veteran 
has been given adequate notice of the need to submit evidence 
or argument and that he is not prejudiced by this decision. 


Background

The veteran served on active duty from January 1968 to 
December 1969, and from November 1990 to May 1991.  He had 
active service in Southwest Asia from January 23, 1991 to 
April 30, 1991.  The veteran also served in the National 
Guard.  Service records show that he served until November 
1995. Although the veteran attempted to reenlist in April 
1996, he was found to be unfit for duty.  

The service medical records reflect that during his periods 
of active duty, the veteran did not complain of having any 
skin disorder nor was he treated or diagnosed as having a 
skin disorder.  Likewise, he did not complain of having 
swollen legs nor was he treated for swollen legs or diagnosed 
as having a disorder manifested by swollen legs.  The veteran 
also did not complain of having psychiatric problems nor was 
he treated for psychiatric problems or diagnosed as having a 
psychiatric disorder.

In July 1990, the veteran was hospitalized for a venogram and 
bilateral popliteal sonogram.  The sonogram revealed no 
evidence of a Baker's cyst of the left leg or popliteal 
artery aneurysm.  He also underwent an echogram which yielded 
normal findings.  Examination of the skin showed no edema, 
cyanosis, rash, scar, or hematoma.  

An April 1991 periodic examination was negative for any skin 
or vascular abnormality.  

In December 1991, the veteran was seen by VA on an outpatient 
basis for a depressed mood.  He related problems since his 
returned from the Gulf War within the past few months.  He 
was diagnosed as having an adjustment disorder.  He was 
treated for the next few months for this problem.  In March 
1992, it was noted to be in remission.  

In January 1992, the veteran was seen by Dr. Juan R. Romein 
Feliciano.  Examination of the skin showed no dermatoses.  In 
addition, the veteran was treated for general depression with 
anxiety.  

VA treatment records reveal that the veteran continued to be 
treated by VA for an adjustment disorder, anxiety and 
depression in 1994.

The veteran was afforded a VA examination in November 1994.  
At that time, evaluation of his skin revealed no pathological 
findings.  He did not have any lower extremity disorder and 
it was noted that varicose veins were not present.  

In May 1994, VA records show that the veteran complained of 
right calf pain and was diagnosed as having painful 
varicosities and venous insufficiency.  VA outpatient records 
reveal that the veteran reported on a Persian Gulf Registry 
Code Sheet that he had a skin rash in September 1994.  

In November 1994, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran related that while he 
was stationed in the Persian Gulf, he had been under much 
stress.  When he returned home, he felt down, explosive, 
tense, and restless.  The diagnosis was depressive disorder, 
not otherwise specified.  

The veteran again complained of having a skin rash in January 
1995.  He was diagnosed as having a post-inflammatory rash.  
The exact type of rash is illegible.  In mid-1995, he was 
again diagnosed as having painful varicosities as well as 
vein sclerosis in his right calf and left extremity.  In July 
1995, it was noted that the veteran was status post vein 
sclerosis.  

In September 1995, the veteran was seen by Nestor P. Sanchez, 
M.D., who diagnosed the veteran as having a skin melanosis.  

In 1996, lay statements were received which in essence stated 
that the veteran had been having emotional problems since 
returning from the Persian Gulf.  

VA treatment records reveal that the veteran continued to be 
treated by VA in 1996 and 1997 for depression.

According to VA outpatient records, in October 1996, the 
veteran complained of right calf pain.  In 1997, he again 
complained of leg swelling.  

In 1997, lay evidence was again received which essentially 
stated that the veteran had been having emotional problems 
since returning from the Persian Gulf.  

In March 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  In addition, 4 lay 
persons offered their testimony.  At that time, the veteran 
related that he had itching problems in the areas of the 
arms, neck, genitals, and buttocks. The veteran related that 
he had been told that his skin was dry.  He also indicated 
that he had spots on his skin which were not present before 
he served in the Persian Gulf.  The veteran related that 2 to 
3 months after he arrived home from the Persian Gulf, he 
noticed the spotting and the itching.  The veteran stated 
that he sought private and VA medical attention and was told 
by a physician that he had a skin rash and that tests should 
be done.  One of the lay persons indicated that the veteran 
had shown this person his skin rashes in the past.  With 
regard to his legs, the veteran related that his left leg was 
swollen and that he began having leg swelling while he was 
stationed in the Persian Gulf.  In addition, the veteran 
related that he first started having depression when he 
returned from the Gulf War and that he still suffers from 
depression.  

In April 1998, the veteran was afforded a VA skin examination 
which revealed that he had brownish patches in his lateral 
arms and forearms and in the neck area.  The diagnosis was 
poichiloderma of Civatte, neck.  It was noted that this 
diagnosis was due to sun damage.  In addition, the veteran 
complained of itching which was attributed by the examiner to 
a neuropsychiatric condition.  

In April 1998, the veteran was afforded a VA arteries and 
vein examination which revealed that he had chronic bilateral 
below the knee varicose veins.  The examiner opined that the 
veteran's swelling of his left leg was not related to an 
undiagnosed illness, rather, it was related to varicose 
veins.  

In April 1998, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that the veteran's file had 
been reviewed extensively.  The examiner observed that the 
veteran reported being exposed to stressful situations during 
service in the Persian Gulf to which he could not adjust and 
he could not readjust to home life when he returned home.  He 
became depressed, irritable, and withdrawn.  The examiner 
determined that the veteran had depression, not otherwise 
specified.  The examiner noted that the veteran's symptoms 
were initially diagnosed as an adjustment disorder and were 
manifested as a reaction due to his experiences in Saudi 
Arabia.  Therefore, the veteran's depression was considered 
secondary to those and not to physical problems.

In March 2000, the veteran was afforded a VA arteries and 
vein examination which revealed that he had chronic bilateral 
below the knee varicose veins.

In May 2000, the veteran was seen by Manuel A. Brignoni, 
M.D., for a psychiatric evaluation, who essentially 
determined that the veteran suffered psychological trauma 
during his service in the Persian Gulf, was diagnosed as 
having major depression within months of his return from the 
Persian Gulf, and now had major depressive disorder, severe, 
recurrent.  The veteran was also diagnosed as having PTSD.


Analysis

At the outset, the Board notes that the veteran is competent 
to state that he has had itchy skin, spotty skin, and skin 
rashes in general.  In addition, he is competent to state 
that he has had swollen legs.  His lay witness who indicated 
that the veteran had shown this person skin rashes in the 
past is competent to state that fact.  However, since neither 
the veteran nor any lay person has been shown to be capable 
of making medical conclusions, their statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (2001).

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from January 23, 1991 to April 30, 1991.  Based 
upon this evidence, and for purposes of the analysis below, 
the Board finds that the veteran had active military service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this case, while the 
veteran is a wartime veteran, the record does not show nor 
does he assert that he suffered a skin disorder, a vascular 
disorder, or a psychiatric disorder during combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including psychosis, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty for training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).


Skin Disorder

As an Undiagnosed Illness

The requirements for an award of benefits under the 
provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317 require 
some evidence of the manifestation of one or more signs or 
symptoms of an undiagnosed illness.  Service connection for 
the disability diagnosed as melanosis and poichiloderma of 
Civatte, neck, falls outside the purview of either 38 
U.S.C.A. § 1117 or 38 C.F.R. § 3.317, since the conditions 
for which benefits are sought are recognized, diagnosed 
disabilities.  The veteran's complaints of skin problems 
after service have been attributed as being due to a 
melanosis and, currently, poichiloderma of Civatte, neck.  In 
addition, the veteran's complaints of itchy skin have been 
attributed to a diagnosed mental disorder.  Accordingly, the 
veteran's claim for service connection benefits for a skin 
disorder as an undiagnosed illness must be denied.






Based on Direct Service Connection

In this case, during his periods of active duty, the veteran 
did not complain of nor was he treated for or diagnosed as 
having a skin disorder.  During his National Guard service, 
the veteran complained of having a rash.  The post-service 
medical records show that he has been diagnosed as having 
melanosis and poichiloderma of Civatte, neck.  These 
diagnoses were not made until several years after the veteran 
completed his second period of service.  There is no 
competent evidence establishing that melanosis and 
poichiloderma of Civatte, neck, are related to the veteran's 
2 periods of active service.  The competent evidence does not 
establish that the veteran currently suffers from a skin 
disorder which is related to any skin disorder which was 
incurred in or aggravated while performing during any period 
of service.  The VA medical examiner attributed current skin 
disorder to sun exposure and not to service in any way.  In 
addition, the VA medical examiner attributed complaints of 
itching to a diagnosed mental disorder.  

Accordingly, the Board concludes that melanosis and 
poichiloderma of Civatte, neck, were not incurred in or 
aggravated by active service.  Therefore, entitlement to 
service connection for melanosis and poichiloderma of 
Civatte, neck, is not warranted on a direct basis, either. 

In regard to a possible assertion that the veteran had a skin 
disease in service, the Board concludes that the 
contemporaneous service records are more probative than a 
remote assertion.  In this regard, the March 1989 evaluation 
of the skin was normal.  In July 1990, an examination 
disclosed no edema, cyanosis, rash, or scar.  In December 
1991, the veteran denied skin disease, rash, skin infection, 
and sores.  In April 1994, the examination was positive for a 
traumatic scar, but the existence of skin disease was denied 
by the veteran.  

The Board concludes that the objective and subjective records 
during and proximate to service are more probative as to the 
start of skin disability.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  


Swollen Legs

As an Undiagnosed Illness

Service connection for the disability diagnosed as varicose 
veins is also outside the purview of either 38 U.S.C.A. § 
1117 or 38 C.F.R. § 3.317, since the condition for which 
benefits are sought is a recognized, diagnosed disability 
from which the veteran currently suffers, varicose veins to 
include varicosities, venous insufficiency, and vein 
sclerosis.  Accordingly, the veteran's claim for service 
connection benefits for swollen legs as an undiagnosed 
illness must be denied.  As noted, the file has been reviewed 
by a medial professional and a diagnosis has been entered.  
As such, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


Based on Direct Service Connection

The record does not reveal a diagnosis of varicose veins 
during the first period of active duty service.  The record 
reflects that, thereafter, during training exercised in the 
National Guard, the veteran suddenly felt pain in his left 
calf in July 1990.  He was hospitalized for a venogram and 
bilateral popliteal sonogram.  Deep venous thrombosis and/or 
a Baker's cyst were suspected.  Also, a muscular injury was 
considered.  The sonogram revealed no evidence of a Baker's 
cyst of the left leg or popliteal artery aneurysm.  An 
echogram which yielded normal findings.  The veteran was 
released to light duty.  Therefore, despite this incident of 
left calf pain, testing was negative and the veteran was not 
diagnosed as having varicose veins or any related condition.  

Subsequently, the record does not reveal complaints, 
findings, treatment, or a diagnosis of varicose veins during 
the second period of active duty service.

The veteran was afforded a VA examination in November 1994 
which noted that varicose veins were not present.  In May 
1994, the veteran complained of right calf pain and was 
diagnosed as having painful varicosities and venous 
insufficiency.  In mid-1995, he was again diagnosed as having 
painful varicosities as well as vein sclerosis in his right 
calf and left extremity.  

In April 1998, the veteran was afforded a VA examination 
which resulted in a diagnosis of varicose veins.  They were 
not related by the examiner to service.  In March 2000, the 
veteran was afforded a VA arteries and vein examination which 
revealed that he had chronic bilateral below the knee 
varicose veins.  The veteran indicated that his leg problems 
began in 1990 and he was told that a venogram showed varicose 
veins.  The Board notes that the veteran did complain of left 
leg pain in July 1990, however, all testing to include a 
venogram was negative.  He was not diagnosed as having 
varicose veins until the mid-1990's.  Moreover, there is no 
competent opinion that links post-service varicosities, 
venous insufficiency, and/or vein sclerosis to service.  The 
Board notes that although the veteran believes that his 
varicose veins began during service, his opinion is not 
competent while the medical evidence is probative in that 
regard.  This evidence shows that the veteran was first 
diagnosed as having varicose veins several years after his 
second period of service and unrelated to service.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


Psychiatric Disorder, other than PTSD

A psychiatric disorder was not diagnosed during the first 
period of active duty service.  As noted, the veteran served 
in the Persian Gulf from January 23, 1991 to April 30, 1991.  
Upon his return from that service, the veteran complained of 
psychiatric symptomatology beginning in December 1991.  He 
was diagnosed as having an adjustment disorder at that time.  
Since then, he has received continuous treatment for 
psychiatric symptoms.  He has been variously diagnosed, in 
pertinent part, as having an adjustment disorder, depression, 
and major depressive disorder.  Lay evidence states that the 
veteran appeared to have emotional problems upon his returned 
from the Persian Gulf.  Although these individuals have not 
been shown to be capable of making medical conclusions, they 
are capable of stating what they observed.  Espiritu.

Recent psychiatric examinations were conducted by VA in April 
1998, and by a private physician in May 2000, respectively.  
The VA examiner specifically stated that he had reviewed the 
veteran's file extensively.  The examiner determined that the 
veteran had depression, not otherwise specified.  The 
examiner noted that the veteran's symptoms were initially 
diagnosed as an adjustment disorder and were manifested as a 
reaction due to his experiences in Saudi Arabia.  Therefore, 
the veteran's depression was considered secondary to those 
and not to physical problems.  Dr. Brignoni also determined 
that there was a relationship between current psychiatric 
disorder and the veteran's service in the Persian Gulf.  He 
opined that the veteran suffered psychological trauma during 
his service in the Persian Gulf, was diagnosed as having 
major depression within months of his return from the Persian 
Gulf, and now had major depressive disorder, severe, 
recurrent.  In light of the foregoing, the Board finds that 
the evidence supports the claim of service connection for 
major depressive disorder.


ORDER

Service connection for major depressive disorder is granted.  
Service connection for a skin disorder as due to an 
undiagnosed illness is denied.  Service connection for 
melanosis and poichiloderma of Civatte, neck, is denied.  
Service connection for swollen legs as due to an undiagnosed 
illness is denied.  Service connection for varicose veins to 
include varicosities, venous insufficiency, and vein 
sclerosis, is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

